Exhibit 01 February, 2008 CALGARY, ALBERTA (MARKET WIRE) 01/02/08 Kodiak Energy, Inc. (OTCBB: KDKN.OB)and (TSXV:KDK) ("Kodiak" or the "Corporation") is pleased to announce that it has increased its working interest in the Lucy property to 80% . These lands comprise 1920 gross acres and are highly prospective for the emerging Muskwa and Evie shale gas play, which is attracting major industry interest and is strongly supported by the British Columbia Government with attractive royalties. Kodiak recently drilled and cased a well on this property. During the drilling, the well encountered several zones of interest and Kodiak elected to case the well.
